In a proceeding pursuant to Real Property Tax Law article 7, the petitioner appeals from an order of the Supreme Court, Westchester County (Palella, J.), entered December 27, 1996, which denied its motion to hold the Harrison Central School District in contempt.
*479Ordered that the order is affirmed, with costs.
By order entered August 1, 1996, the Supreme Court, Westchester County, inter alia, directed the Trustees of the Harrison Central School District (hereinafter the School District) to refund to the petitioner the amount, if any, of excess taxes paid pursuant to an assessment of the petitioner’s property that was later determined to have been excessive. When no refund was paid by the School District, the petitioner moved to have it held in contempt. However, the School District taxes at issue were levied based on the corrected assessment of the petitioner’s property. Thus, because no refund was due to the petitioner from the School District, it was not in contempt of the court’s order (see, RPTL 726).
Bracken, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.